DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to amendments filed for U.S. Application No. 17/375444 filed on January 13, 2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	

Information Disclosure Statement
3.	The Information Disclosure Statement filed on July 14, 2021, September 30, 2021 and July 27, 2022 was reviewed and accepted by the Examiner.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,106,639.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both application deal with data collection.


U.S. Patent Application 17/375444
U.S. Patent No. 11, 106, 639
Claim 1. A method comprising: receiving, by a data collection engine executing on at least one processor of a management computer system, a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components;
Claim 1. A method comprising:
receiving, by a data collection engine executing on at least one processor of a management computer system, a
request for system status data for a plurality of components of a distributed computing system while the  distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system
status data, and wherein the plurality of components of the distributed computing system includes a plurality of
compute components, a plurality of network components, and a plurality of storage components;
obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata; 
obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata, wherein
the metadata specifies, for at least some of the component- level system status data, the data collection sequence so that at least some earlier-executing data
collectors are assured to execute before some later executing
data collectors;
and assembling, by the data collection engine, the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
assembling, by the data collection engine, the component level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute, receiving a second attribute and the common attribute, and associating the first and second attributes and the common attribute in an assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.
wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute, and wherein updating an
assembled object comprises associating the first and second attributes and the common attribute in the assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein updating the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.
Claim 8. A system comprising: at least one processor and memory; and a data collection engine implemented using the at least one processor, wherein the data collection engine is programmed for: receiving a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components; 

Claim 4. A system comprising:
at least one processor and memory; and
a data collection engine implemented using the at least one processor, wherein the data collection engine is programmed for:  receiving, by a data collection engine executing on at least one processor of a management computer system, a
request for system status data for a plurality of components of a distributed computing system while the  distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system
status data, and wherein the plurality of components of the distributed computing system includes a plurality of
compute components, a plurality of network components, and a plurality of storage components;


obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata; 
obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata, wherein
the metadata specifies, for at least some of the component- level system status data, the data collection sequence so that at least some earlier-executing data
collectors are assured to execute before some later executing
data collectors;
and assembling, by the data collection engine, the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
assembling, by the data collection engine, the component level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute, receiving a second attribute and the common attribute, and associating the first and second attributes and the common attribute in an assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.
wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute, and wherein updating an
assembled object comprises associating the first and second attributes and the common attribute in the assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein updating the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.
Claim 15. A non-transitory computer readable medium storing executable instructions that, when executed by at least one processor of a computer system, cause the computer system to perform operations comprising: receiving a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components;
Claim 1. A method comprising:
receiving, by a data collection engine executing on at least one processor of a management computer system, a
request for system status data for a plurality of components of a distributed computing system while the  distributed computing system is in operation, wherein the request includes metadata specifying a data collection sequence for collecting component-level system
status data, and wherein the plurality of components of the distributed computing system includes a plurality of
compute components, a plurality of network components, and a plurality of storage components;
obtaining, using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata;
obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata, wherein
the metadata specifies, for at least some of the component- level system status data, the data collection sequence so that at least some earlier-executing data
collectors are assured to execute before some later executing
data collectors;
and assembling, by the data collection engine, the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
assembling, by the data collection engine, the component level system status data into assembled status data and storing the assembled status data in memory of the management computer system;
wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute, receiving a second attribute and the common attribute, and associating the first and second attributes and the common attribute in an assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.
wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute, and wherein updating an
assembled object comprises associating the first and second attributes and the common attribute in the assembled object, and wherein the common attribute is a unique identifier of a virtual machine, and wherein updating the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan,JR et al [2003/0005090] and further in view of Kaelicke et al [2004/0143811].

	As per claim 1, Sullivan discloses a method comprising: 
receiving, by a data collection engine executing on at least one processor of a management computer system [0021, Fig.2, Sullivan discloses a central controller  collect information from meta-server components];
a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation [0037, query or request, changes of status];
wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components  [Par. 0059 Sullivan discloses a service collection to collect services to perform functions. Par. 0060 Sullivan discloses a meta-server application upon connection, recognizes the new module and automatically allocates, provisions, configure and install resources to the site. Par. 0081 Sullivan discloses the meta-server contains information need for the service. Par. 0080, component level.  The new modules being allocated, provision and configured is seen as sequence for collecting component-level system status data. The metadata is seen as the source path or file name the meta server uses to import the data];
obtaining, by the data collection engine and using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata [0048, status requests; 0055, IP protocol-based system; 0080, component level]; and
Sullivan does not teach but Kaelicke teaches and assembling, by the data collection engine, the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system [Par. 0016 Kaelicke teaches collection tasks, an assembly/ validation status reporting task at the (0086) component-level].
Sullivan and Kaelicke are analogous art because they are in the same field of endeavor, data management system. It would have been obvious to an ordinary skill in the art at the time the invention was made to assembling the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system as taught by Kaelicke into the Sullivan's apparatus. The suggestion/ motivation to combine is to provide a cookbook describing tasks in a framework of the development process and managing performance of the development process with the cookbook [Kaelicke, 0007];
Sullivan teaches wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute);
receiving a second attribute and the common attribute (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as second attribute);
and associating the first and second attributes and the common attribute in an assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object).
and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  Par. 0044 Sullivan discloses the resources where data is stored is on virtual resources.  Virtual resources are seen as virtual machine. Par. 0055 Sullivan discloses the IP addresses are aggregated together to provide access to resources. Par. 0055 Sullivan discloses instructions are created to provide access to a specific resource.  The instructions are seen as the report).
	
As to claim 2 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector, and, after receiving a response from the first protocol-based data collector, querying a second protocol-based data collector using the response from the first protocol-based data collector [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 3 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector and then a second protocol-based data collector (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute. Querying the changed property is seen as second attribute);
and wherein assembling the component-level system status data comprises using a first attribute received from the first protocol-based data collector for updating an assembled object with a second attribute received from the second protocol-based data collector  [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 4 Sullivan in combination with Kaelicke teaches each and every limitation of claim 3.
In addition Sullivan teaches wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute  (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as second attribute);
and wherein updating an assembled object comprises associating the first and second attributes and the common attribute in the assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object).

As to claim 5 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises, in a first pass, querying a first protocol-based data collector and then a second protocol-based data collector, and then, in a second pass, querying the first protocol-based data collector using a response from the second protocol-based data collector in the first pass [Par.0019 Sullivan teaches data passes through the router; Par. 0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy].

As to claim 6 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Kaelicke teaches wherein the metadata specifies a schedule of data collection events, and wherein querying the protocol-based data collectors in the order as specified by the data collection sequence comprises querying the protocol-based data collectors in response to determining that a current time matches a scheduled data collection event [Par. 0058-000 Kaelicke discloses to schedule the performance of tanks in the development and test phase].

As to claim 7 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Sullivan teaches comprising receiving an update to the metadata and repeating the obtaining and assembling of the component-level system status data using the update to the metadata without recompiling executable code of the protocol-based data collectors [Par.0016 Kaelicke discloses collection tasks, an assembly/validation status reporting task at the (0086) component-level].

As to claim 8 Sullivan teaches a system comprising: at least one processor and memory (Par. 0088 Sullivan discloses a processor.  Par. 0023 Sullivan discloses a memory);
and a data collection engine implemented using the at least one processor, wherein the data collection engine is programmed for: receiving a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation  [0037, query or request, changes of status];
wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components [Par. 0059 Sullivan discloses a service collection to collect services to perform functions. Par. 0060 Sullivan discloses a meta-server application upon connection, recognizes the new module and automatically allocates, provisions, configure and install resources to the site. Par. 0081 Sullivan discloses the meta-server contains information need for the service. Par. 0080, component level.  The new modules being allocated, provision and configured is seen as sequence for collecting component-level system status data. The metadata is seen as the source path or file name the meta server uses to import the data];
obtaining, using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata [0048, status requests; 0055, IP protocol-based system; 0080, component level]);
Sullivan does not teach but Kaelicke teaches and assembling the component-level system status data into assembled status data and storing the assembled status data in the memory [Par. 0016 Kaelicke teaches collection tasks, an assembly/ validation status reporting task at the (0086) component-level];
Sullivan and Kaelicke are analogous art because they are in the same field of endeavor, data management system. It would have been obvious to an ordinary skill in the art at the time the invention was made to assembling the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system as taught by Kaelicke into the Sullivan's apparatus. The suggestion/ motivation to combine is to provide a cookbook describing tasks in a framework of the development process and managing performance of the development process with the cookbook [Kaelicke, 0007];
Sullivan teaches wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute, receiving a second attribute and the common attribute  (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute);
and associating the first and second attributes and the common attribute in an assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object);
and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  Par. 0044 Sullivan discloses the resources where data is stored is on virtual resources.  Virtual resources are seen as virtual machine. Par. 0055 Sullivan discloses the IP addresses are aggregated together to provide access to resources. Par. 0055 Sullivan discloses instructions are created to provide access to a specific resource.  The instructions are seen as the report).

As to claim 9 Sullivan in combination with Kaelicke teaches each and every limitation of claim 8.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector, and, after receiving a response from the first protocol-based data collector, querying a second protocol-based data collector using the response from the first protocol-based data collector [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 10 Sullivan in combination with Kaelicke teaches each and every limitation of claim 8.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector and then a second protocol-based data collector (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute. Querying the changed property is seen as second attribute);
and wherein assembling the component-level system status data comprises using a first attribute received from the first protocol-based data collector for updating an assembled object with a second attribute received from the second protocol-based data collector  [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 11 Sullivan in combination with Kaelicke teaches each and every limitation of claim 10.
In addition Sullivan teaches wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as second attribute);
and wherein updating an assembled object comprises associating the first and second attributes and the common attribute in the assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object).

As to claim 12 Sullivan in combination with Kaelicke teaches each and every limitation of claim 8.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises, in a first pass, querying a first protocol-based data collector and then a second protocol-based data collector, and then, in a second pass, querying the first protocol-based data collector using a response from the second protocol-based data collector in the first pass [Par.0019 Sullivan teaches data passes through the router; Par. 0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy].

As to claim 13 Sullivan in combination with Kaelicke teaches each and every limitation of claim 8.
In addition Kaelicke teaches wherein the metadata specifies a schedule of data collection events, and wherein querying the protocol-based data collectors in the order as specified by the data collection sequence comprises querying the protocol-based data collectors in response to determining that a current time matches a scheduled data collection event [Par. 0058-000 Kaelicke discloses to schedule the performance of tanks in the development and test phase].

As to claim 14 Sullivan in combination with Kaelicke teaches each and every limitation of claim 8.
In addition Sullivan teaches wherein the data collection engine is programmed for receiving an update to the metadata and repeating the obtaining and assembling of the component-level system status data using the update to the metadata without recompiling executable code of the protocol-based data collectors [Par.0016 Kaelicke discloses collection tasks, an assembly/validation status reporting task at the (0086) component-level].

As to claim 15, Sullivan teaches a non-transitory computer readable medium storing executable instructions that, when executed by at least one processor of a computer system, cause the computer system to perform operations comprising: 
receiving a request for system status data for a plurality of components of a distributed computing system while the distributed computing system is in operation [0021, Fig.2, Sullivan discloses a central controller  collect information from meta-server components];
wherein the request includes metadata specifying a data collection sequence for collecting component-level system status data, and wherein the plurality of components of the distributed computing system includes a plurality of compute components, a plurality of network components, and a plurality of storage components [Par. 0059 Sullivan discloses a service collection to collect services to perform functions. Par. 0060 Sullivan discloses a meta-server application upon connection, recognizes the new module and automatically allocates, provisions, configure and install resources to the site. Par. 0081 Sullivan discloses the meta-server contains information need for the service. Par. 0080, component level.  The new modules being allocated, provision and configured is seen as sequence for collecting component-level system status data. The metadata is seen as the source path or file name the meta server uses to import the data];
obtaining, using the metadata, the component-level system status data by querying a plurality of protocol-based data collectors in an order, one after the other, as specified by the data collection sequence specified by the metadata [0048, status requests; 0055, IP protocol-based system; 0080, component level]; and 
Sullivan does not teach but Kaelicke teaches and assembling the component-level system status data into assembled status data and storing the assembled status data in memory of the computer system  [Par. 0016 Kaelicke teaches collection tasks, an assembly/ validation status reporting task at the (0086) component-level].
Sullivan and Kaelicke are analogous art because they are in the same field of endeavor, data management system. It would have been obvious to an ordinary skill in the art at the time the invention was made to assembling the component-level system status data into assembled status data and storing the assembled status data in memory of the management computer system as taught by Kaelicke into the Sullivan's apparatus. The suggestion/ motivation to combine is to provide a cookbook describing tasks in a framework of the development process and managing performance of the development process with the cookbook [Kaelicke, 0007];
Sullivan teaches wherein querying a plurality of protocol-based data collectors comprises receiving a first attribute and a common attribute  (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute);
receiving a second attribute and the common attribute (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as second attribute);
and associating the first and second attributes and the common attribute in an assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object);
and wherein the common attribute is a unique identifier of a virtual machine, and wherein associating the first and second attributes and the common attribute in the assembled object comprises combining the first attribute and the second attribute into a report about the virtual machine (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  Par. 0044 Sullivan discloses the resources where data is stored is on virtual resources.  Virtual resources are seen as virtual machine. Par. 0055 Sullivan discloses the IP addresses are aggregated together to provide access to resources. Par. 0055 Sullivan discloses instructions are created to provide access to a specific resource.  The instructions are seen as the report).


As to claim 2 Sullivan in combination with Kaelicke teaches each and every limitation of claim 1.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector, and, after receiving a response from the first protocol-based data collector, querying a second protocol-based data collector using the response from the first protocol-based data collector [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 17 Sullivan in combination with Kaelicke teaches each and every limitation of claim 15.
In addition Sullivan teaches wherein obtaining the component-level system status data comprises querying a first protocol-based data collector and then a second protocol-based data collector (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as first attribute. Querying the changed property is seen as second attribute);
and wherein assembling the component-level system status data comprises using a first attribute received from the first protocol-based data collector for updating an assembled object with a second attribute received from the second protocol- based data collector [Par. 0021 Sullivan discloses the controller of the meta-server is able to collect information from different service, resources and operators. Par. 0049, attributes; Par. 00044 Sullivan discloses the meta-server is able to query multiple services or resources. Par.0050 Sullivan teaches gateway for all management interaction between two protocol-based system using a proxy. Par. 0068 Sullivan discloses authenticating a user and providing that user with authorized content.  The first attribute is seen as the authentication. The updated assembled object is seen as the dynamically created web pages associated with the user. The second attribute is seen as properties associated with the authorized content]).

As to claim 18 Sullivan in combination with Kaelicke teaches each and every limitation of claim 17.
In addition Sullivan teaches wherein querying the first protocol-based data collector comprises receiving the first attribute and a common attribute, wherein querying the second protocol-base data collector comprises receiving the second attribute and the common attribute  (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties.  Querying the changed property is seen as second attribute); 
and wherein updating an assembled object comprises associating the first and second attributes and the common attribute in the assembled object (Par. 037 Sullivan discloses the default properties.  The default properties are seen as common attribute.  Par. 0040 Sullivan discloses changing the properties within an associated object.  The changed default properties are seen as the first attribute and second attribute. The unchanged default properties are seen as the common attribute. The changed default properties and unchanged default properties are associated with the assembled object. The assembled object is seen as the associated object).

As to claim 19 Sullivan in combination with Kaelicke teaches each and every limitation of claim 15.
In addition Kaelicke teaches wherein the metadata specifies a schedule of data collection events, and wherein querying the protocol- based data collectors in the order as specified by the data collection sequence comprises querying the protocol-based data collectors in response to determining that a current time matches a scheduled data collection event [Par. 0058-000 Kaelicke discloses to schedule the performance of tanks in the development and test phase].

As to claim 20 Sullivan in combination with Kaelicke teaches each and every limitation of claim 15.
In addition Sullivan teaches wherein the operations comprise receiving an update to the metadata and repeating the obtaining and assembling of the component-level system status data using the update to the metadata without recompiling executable code of the protocol- based data collectors [Par.0016 Kaelicke discloses collection tasks, an assembly/validation status reporting task at the (0086) component-level].

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 12, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159